DETAILED ACTION
This action is responsive to the application filed on January 24, 2020.
Claims 1-7 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
The foreign priority date considered for this application is February 01, 2019.

Claim Objections
Claims 1 and 6-7 are objected to because of the various informalities.  These are examiner’s proposals:

1. An information processing apparatus comprising:   	a memory; and a processor coupled to the memory and the processor configured to:   		acquire an instruction sequence including a plurality of   	instructions;   		generate a plurality of candidates of new instruction sequences   	capable of obtaining an execution result as same as in the instruction   	sequence, by replacing at least a part of a plurality of nop (no operation)   	instructions included in the instruction sequence with a wait instruction   	that waits for completion of all preceding instructions; 
6. A non-transitory computer-readable recording medium storing a program that causes a processor included in an information processing apparatus to execute a process, the process comprising:   	acquiring an instruction sequence including a plurality of instructions;    	10generating a plurality of candidates of new instruction sequences capable of obtaining an execution result as same as in the instruction sequence, by replacing at least a part of a plurality of nop (no operation) instructions included in the instruction sequence with a wait instruction that waits for completion of all preceding instructions;   	deleting any one of the nop instructions and the wait instruction from each of 15the new instruction sequences, when the execution result does not change in case any one of the nop instructions and the wait instruction is deleted from the new instruction sequences in the candidates; and 

7. An information processing method executed by a processor included in an information processing apparatus to execute a process, the process comprising:       	acquiring an instruction sequence including a plurality of instructions;   	generating a plurality of candidates of new instruction sequences capable of obtaining an execution result as same as in the instruction sequence, by replacing at least a part of a plurality of nop (no operation) instructions included in the instruction sequence with a wait instruction that waits for completion of all preceding instructions;    	deleting any one of the nop instructions and the wait instruction from each of the new instruction sequences, when the execution result does not change in case any one of the nop instructions and the wait instruction is deleted from the new instruction sequences in the candidates; and   	selecting a one candidate among the plurality of candidates subjected to the delete, the one candidate having the number of instructions equal to or less than a certain number, and having a smallest number of execution cycles among the plurality of candidates.

Allowable Subject Matter
After sufficient search and analysis, the Examiner concluded that the claimed invention has been recited in such manner that all independent claims 1 and 6-7 are not taught by any prior reference found through search.
   	The primary reason for allowance of the claims in this case, is the inclusion of the limitations (Claims 1 and 6-7) “generate a plurality of candidates of new instruction sequences capable of obtaining an execution result as same as in the instruction sequence, by replacing at least a part of a plurality of nop (no operation) instructions included in the instruction sequence with a wait instruction that waits for completion of all preceding instructions; delete any one of the nop instructions and the wait instruction from each of the new instruction sequences, when the execution result does not change in case any one of the nop instructions and the wait instruction is deleted from the new instruction sequences in the candidates; and select a one candidate among the plurality of candidates subjected to the delete, the one candidate having the number of instructions equal to or less than a certain number, and having a smallest number of execution cycles among the plurality of candidates.”, which are not found in the prior art of record.  	Based on the prior art references, and further search, Examiner has concluded that these details, in combination with the other recited elements, are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.

Conclusion
This application is in condition for allowance except for the following formal matters.  Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication should be directed to Anibal Rivera at telephone number (571) 270-1200. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192